TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00701-CV



                           Terry Christopher Bounds, Appellant

                                              v.

     David Fernea; Bounds and Pinto Marketing, Inc.; and Austrends, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-07-003874, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                            ORDER

PER CURIAM

              The mandate in this cause issued by the Court on May 2, 2014, is hereby withdrawn.

              It is ordered May 16, 2014.



Before Chief Justice Jones, Justices Pemberton and Goodwin